Title: To Alexander Hamilton from Jeremiah Olney, 21 April 1791
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, April 21, 1791. “I have been Honor’d with your favour of 11th Inst.… I am much obliged Sir, by your friendly communication and advice Respecting the Future prospect of a further Compensation to be made the Officers of the Customs.… I will Continue to execute the Duties of my Office, presuming, that it cannot be the Interest or Intention of the Legislature to appoint a person as principle in an Office of Considerable National importance, without annexing to it an adequate and decent support.…”
